Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                       No. 04-21-00281-CV

                            IN THE INTEREST OF Z.M.M., a Child

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 20-0370-CV-A
                     Honorable Thomas Nathaniel Stuckey, Judge Presiding

    BEFORE JUSTICE ALVAREZ, JUSTICE WATKINS, AND JUSTICE VALENZUELA

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED, and appointed counsel’s motion to withdraw is DENIED. It is ORDERED that no
costs be assessed against appellant in relation to this appeal because appellant qualifies as indigent
under Texas Rule of Appellate Procedure 20.

       SIGNED November 17, 2021.


                                                  _____________________________
                                                  Lori I. Valenzuela, Justice